J-A08017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLANIA                       IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

LAUREL MICHELLE SCHLEMMER

                         Appellant                   No. 269 WDA 2018


    Appeal from the Judgment of Sentence imposed September 13, 2017
             In the Court of Common Pleas of Allegheny County
              Criminal Division at No: CP-02-CR-0008490-2015


BEFORE: PANELLA, P.J., STABILE, and McLAUGHLIN, JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STABILE, J.:
                                   FILED NOVEMBER 12, 2019

      I agree with the Majority that Appellant is not entitled to relief on her

challenges to the discretionary aspects of her sentence. I write separately to

express my disagreement with the Majority’s conclusions regarding whether

Appellant raised a substantial question for our review.

      As noted in Commonwealth v. Mastromarino, 2 A.3d 581 (Pa. Super.

2010),

      [a] substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the [Pa. R.A.P.] 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Id. at 585-86 (citation omitted); see also 42 Pa.C.S.A. § 9781(b).
J-A08017-19



       A review of Appellant’s statement of questions and Pa.R.A.P. 2119(f)

statement reveals that Appellant failed “to articulate what particular provision

of the code is violated, what fundamental norms the sentence violates, and

the manner in which it violates that norm.” Mastromarino, supra. Indeed,

Appellant’s statement “simply contains incantations of statutory provisions

and pronouncements of conclusions of law.’’1 Commonwealth v. Bullock,

868 A.2d 516, 529 (Pa. Super. 2005). The most I can gather from Appellant’s

statement is a generic complaint concerning the length of the sentence due to

the imposition of consecutive sentences and the failure to consider certain

mitigating factors.

       Regarding the imposition of consecutive sentences, it is well established

that “the imposition of consecutive, rather than concurrent, sentences may

raise a substantial question in only the most extreme circumstances, such as

where the aggregate sentence is unduly harsh, considering the nature of the

crimes and the length of imprisonment.” Moury, 992 A.2d 162, 171-72 (Pa.

Super. 2010) (emphasis added); see also Commonwealth v. Dodge,

77 A.3d 1263, 1270 (Pa. Super. 2013) (a defendant may raise a substantial

question where he receives consecutive sentences within the guideline ranges


____________________________________________


1 The whole argument comes down to the following sentence: “[Appellant]
contends that the sentence imposed is manifestly excessive and unreasonable
since the court focused exclusively on the nature and circumstances of the
crime and failed to consider the rehabilitative needs of or history, character
and conditions of [Appellant].” Appellant’s Brief at 11.

                                           -2-
J-A08017-19


“if the case involves circumstances where the application of the guidelines

would be clearly unreasonable, resulting in an excessive sentence; however,

a bald claim of excessiveness due to the consecutive nature of a sentence will

not raise a substantial question.”). Appellant failed to explain why the instant

sentence is “unduly harsh, considering the nature of the crimes and the length

of imprisonment,” Moury, supra, or why, the sentence, which falls within the

sentencing guidelines, is “clearly unreasonable” under the circumstances.

Dodge, supra.

       Similarly, Appellant failed to raise a substantial question regarding the

sentencing court’s alleged failure to consider Appellant’s advanced age at the

completion of her term of imprisonment, Appellant’s mental health prior to

and at the time of the underlying crimes,2 and her sincere expression of

remorse as a mitigating circumstance.            This Court has held on numerous

occasions that an allegation that a sentencing court failed to consider or did

not adequately consider mitigating factors does not raise a substantial




____________________________________________


2 Appellant couched her claim as one of excessiveness based on reliance on
improper factors. Specifically, Appellant argued that the sentencing court
abused its discretion in treating Appellant’s mental illness as an aggravating
factor as opposed to a mitigating factor. Even as couched, the claim fails to
raise a substantial question as the claim is based on a one-sentence, self-
proving, conclusory allegation, lacking any explanation, let alone legal
support.




                                           -3-
J-A08017-19


question for our review. See, e.g., Commonwealth v. Wellor, 731 A.2d
152, 155 (Pa. Super. 1999).3

       In light of the foregoing, I would conclude that Appellant failed to raise

a substantial question for our review. Nonetheless, I agree with the Majority

that the trial court did not abuse its discretion in fashioning Appellant’s

sentence.




____________________________________________


3 A review of Appellant’s argument in support of her claim suggests that
Appellant is mostly dissatisfied with the way the sentencing court handled the
mitigating circumstances.      It is well established, however, that mere
dissatisfaction with a sentence is not enough to trigger our jurisdiction.
Moury, 992 A.2d at 175 (“court[’s] refus[al] to weigh the proposed mitigating
factors as [a]ppellant wished, absent more, does not raise a substantial
question.”).


                                           -4-